DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application repeats a substantial portion of prior Application No. 15/564,996, filed 6 October 2017, and adds disclosure not presented in the prior application (see at least paragraph [0019] of the pending application). Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	Although applicants have identified this application as a divisional application, in view of the newly added subject matter, this application is properly considered to be a continuation-in-part, and not a divisional application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regard to claim 19, there is simply no explanation, either in the specification or in the drawings, of what is meant by the recitation “wherein the second outermost point of the trigger is defined by a first vertical component along the central, longitudinal axis when in the unactuated position, and wherein the second outermost point is defined by a second vertical component along the central longitudinal axis when in the actuated position, the second vertical component being different from the first vertical component.”  This language appears exactly in paragraph [0019], but without any additional  explanation thereof.  This recitation is not supported by the drawings, where the outermost point of the trigger is spaced from the central axis of the container, and thus, does not have any vertical component “along” the central axis.  Further, it is not clear what applicant means with this recitation, since there is no explanation of what structure or feature corresponds to a “vertical component”.  There is no vertical 

	Claim 20 depends from claim 19, and thus includes the deficiencies thereof.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With regard to claim 1, the recitation of “a second outermost point of the trigger” leads to confusion, since there is no “first” outermost point of the trigger recited.  This leads to the question of whether there is a first outermost point of the trigger or not.

about" in claim 5 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of length is covered by the recitation of “between about 40 millimeters and about 60 millimeters” recited in claim 5.

Claim 6 recites the limitation "the grip portion" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  There is no grip portion previously recited, leading to confusion as to whether applicant is positively reciting a grip portion or not.

The term "about" in claim 6 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of length is covered by the recitation of “between about 4 millimeters and less than about 14 millimeters” recited in claim 6.

Claim 9 recites the limitation "the grip portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no grip portion previously .

The term "about" in claim 10 is a relative term which renders the claim indefinite. The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is nothing in the specification or disclosure that provides any guidance as to what range of movement is covered by the recitation of “between about 2 degrees and less than about 10 degrees” recited in claim 10.

Claim 12 recites the limitation "the grip portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no grip portion previously recited, leading to confusion as to whether applicant is positively reciting a grip portion or not.

Claim 15 recites the limitation "the grip portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no grip portion previously recited, leading to confusion as to whether applicant is positively reciting a grip portion or not.

The term "substantially" in claim 16 is a relative term which renders the claim indefinite. The term " substantially " is not defined by the claim, the specification does There is nothing in the specification or disclosure that provides any guidance as to what range of conforming is covered by the claim.  In fact, the drawings appear to show that the skirt conforms exactly to the shape of the container. 

Claims 2-16 depend from claim 1, and thus incorporate the indefiniteness issues thereof.

With regard to claim 17, the recitation of “a second outermost point of the trigger” leads to confusion, since there is no “first” outermost point of the trigger recited.  This leads to the question of whether there is a first outermost point of the trigger or not.

Claim 18 depends from claim 17, and thus incorporates the indefiniteness issues thereof.

With regard to claim 19, the recitation of “a second outermost point of the trigger” leads to confusion, since there is no “first” outermost point of the trigger recited.  This leads to the question of whether there is a first outermost point of the trigger or not.

Claim 19 further recites “the second outermost point of the trigger is defined by a first vertical component along the central, longitudinal axis” and “the second outermost point is defined by a second vertical component along the central longitudinal axis”.  
Further, it is not clear what applicant means with this recitation, since there is no explanation of what structure or feature corresponds to a “vertical component”.  There is no vertical component of the outermost point of the trigger in any drawing, rather, the outermost point of the trigger in every drawing is exactly that, a point.  A point cannot have “a vertical component” or any directional component.  Thus, it is simply unclear as to what structure applicant is attempting to claim with this recitation.
 
Claim 20 recites the limitation "the grip portion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  There is no grip portion previously recited, leading to confusion as to whether applicant is positively reciting a grip portion or not.

Claim 20 depends from claim 19, and thus incorporates the indefiniteness issues thereof.

	In view of the above-identified indefiniteness issues, the claims are interpreted below as could best be understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 11, 13, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. publication no. 2010/0059551 (Tomkins et al.).
With regard to claim 1, Tomkins discloses a dispensing system (pressurized sprayer 20), comprising: a container (22) having a central, longitudinal axis, a first outermost point of the container being a first distance from the central, longitudinal axis along a first line perpendicular to the central, longitudinal axis (paragraph [0036]; see annotated Fig. 2 below); and an overcap (see actuator housing 26) coupled to the container (see Figs. 1-3), the overcap including a pivotable trigger (28; paragraphs [0044], [0046]) that is configured to pivot between an unactuated position and an 


    PNG
    media_image1.png
    805
    405
    media_image1.png
    Greyscale


With regard to claim 3, which depends from claim 1, Tomkins discloses a portion of the trigger is curved about a first axis of curvature (paragraph [0043], “trigger 28 is convex”; Fig. 4).

With regard to claim 4, which depends from claim 3, Tomkins discloses the portion of the trigger is curved about a second axis of curvature perpendicular to the first axis of curvature (see Fig. 4, annotated below).


    PNG
    media_image2.png
    433
    535
    media_image2.png
    Greyscale


With regard to claim 11, which depends from claim 1, Tomkins discloses the trigger has a first portion adjacent a discharge outlet and a second portion adjacent the container, the first portion having a first thickness and the second portion having a second thickness less than the first thickness (see annotated Fig. 4 below).


    PNG
    media_image3.png
    553
    598
    media_image3.png
    Greyscale

With regard to claim 13, which depends from claim 1, Tomkins discloses the trigger has an uppermost point adjacent a discharge outlet and a lowermost point adjacent the container, and wherein the trigger is dimensioned such that the uppermost point and the lowermost point follow the same trajectory when the trigger pivots about an axis of rotation (see annotated Fig. 4 below, each part of the trigger 28 has the same pivot point (58), and thus must have the same trajectory when pivoted).

    PNG
    media_image4.png
    517
    570
    media_image4.png
    Greyscale

With regard to claim 17, Tomkins discloses a dispensing system (pressurized sprayer 20), comprising: a container (22) having a central, longitudinal axis, a first outermost point of the container being a first distance from the central, longitudinal axis along a first line perpendicular to the central, longitudinal axis (paragraph [0036]; see annotated Fig. 2 below); and an overcap (see actuator housing 26) coupled to the container (see Figs. 1-3), the overcap including a trigger (28; paragraphs [0044], [0046]) that is configured to angularly move between an unactuated position and an actuated position (paragraph [0046]), wherein a second outermost point of the trigger is a second distance from the central, longitudinal axis along a second line perpendicular to the central, longitudinal axis when the trigger is in the unactuated position, the second distance less than the first distance (see annotated Fig. 2 below), and wherein the second outermost point of the trigger is to move toward the central, longitudinal axis when the trigger moves toward the actuated position (paragraph [0046]).


    PNG
    media_image1.png
    805
    405
    media_image1.png
    Greyscale


With regard to claim 19, Tomkins discloses a container (22) having a central, longitudinal axis, a first outermost point of the container being a first distance from the central, longitudinal axis along a first line perpendicular to the central, longitudinal axis (paragraph [0036]; see annotated Fig. 2 below); and an overcap (see actuator housing 26) coupled to the container (see Figs. 1-3), the overcap including a trigger (28; paragraphs [0044], [0046]) that is configured to move between an unactuated position and an actuated position (paragraph [0046]), wherein a second outermost point of the trigger is a second distance from the central, longitudinal axis along a second line perpendicular to the central, longitudinal axis when the trigger is in the unactuated position, the second distance less than the first distance (see annotated Fig. 2 below), and wherein the second outermost point of the trigger is to move toward the central, longitudinal axis when the trigger moves toward the actuated position (paragraph [0046]).
With regard to the recitation that “the second outermost point of the trigger is defined by a first vertical component along the central, longitudinal axis when in the unactuated position, and wherein the second outermost point is defined by a second vertical component along the central longitudinal axis when in the actuated position, the second vertical component being different from the first vertical component”, in view of the written description and indefiniteness issues identified above, to the best understanding of the examiner, since Tomkins discloses a trigger having a similar shape and function to applicant’s disclosed trigger shape and function, Tomkins therefore also discloses this feature of the claim.


    PNG
    media_image1.png
    805
    405
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2010/0059551 (Tomkins et al.).
With regard to claim 6, which depends from claim 1, Tomkins discloses a lowermost point of the grip portion of the trigger is to move along an arcuate path (see disclosure of pivoting trigger in at least paragraph [0044]) but fails to specify that the arcuate path has an arc length of between about 4 millimeters and less than about 14 millimeters.  While the trigger of Tomkins does move along an arc length, the amount of the length is undefined.  Therefore, it would have been obvious for a person having 

With regard to claim 10, which depends from claim 1, Tomkins discloses a the trigger moves (see disclosure of pivoting trigger in at least paragraph [0044]) but fails to specify the total range of movement of the trigger is between about 2 degrees and less than about 10 degrees of rotation of the trigger.  While the trigger of Tomkins does move, the amount of the range of movement is undefined.  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have defined the total range of movement of the trigger is between about 2 degrees and less than about 10 degrees of rotation of the trigger of Tomkins, as a matter of routine optimization, and as a matter of design choice, since .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2010/0059551 (Tomkins et al.) in view of U.S. publication no. 2011/0233235 (Adams et al.).
With regard to claim 8, which depends from claim 1, Tomkins discloses an overcap (see actuator housing 26), but does not specify the overcap includes a housing, a cap coupled to the housing, and a manifold integrally formed with the cap.  However, such a construction is taught by Adams et al. (see Fig. 9 showing the manifold 250 integrally formed with a cap (actuator 150), and coupled to a housing (mounting assembly 204)).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed the overcap of Tomkins in the manner taught by Adams, since doing so would be an obvious substitution of one known overcap construction for another known .

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2010/0059551 (Tomkins et al.) in view of U.S. publication no. 2010/0025437 (Oshimo et al.).
With regard to claim 14, which depends from claim 1, Tomkins discloses the overcap includes a first sidewall (see first sidewall, which can be seen using reference numeral 26 in Fig. 1) and a second sidewall (see second sidewall, which can be seen using reference numeral 46 in Fig. 1) wherein the trigger includes an arm (see arm, which can be seen using reference numeral 57 in Fig. 4) extending through an aperture of the first sidewall (see reference numeral 64 pointing to the opening in Fig. 4).  Tomkins also discloses that the trigger is pivotally coupled to the overcap (at least paragraph [0044]), but fails to specify that the arm is pivotably coupled to the second sidewall.
However, Oshimo teaches a trigger having an arm pivotably coupled to the second sidewall (see trigger part 17 having trigger arm (lever member 16) which is pivotally connected to a rear sidewall (unlabeled in Figs. 3-6).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have substituted the pivotal connection to the second sidewall, as taught by Oshimo, for the actual pivotal connection of Tomkins, since doing so would be an obvious substitution of one known pivotal connection for another known 
With regard to claim 15, which depends from claim 14, Tomkins discloses that the grip portion is concave (see at least Fig. 2 and 4) and the second sidewall is concave (see at least Fig. 2).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. publication no. 2010/0059551 (Tomkins et al.) in view of U.S. patent no. 4,304,342 (Morane).
With regard to claim 16, which depends from claim 1, Tomkins discloses the overcap includes a skirt that appears to conform to the shape of the container (see lower portion 42 of actuator housing 26 in Figs. 1-3).  Tomkins appears to be silent as to how the overcap is actually connected to the container.  However, the use of an elastically deformable overcap to connect to a container is known from Morane (see dispensing cap 5; col. 2, lines 11-18; col. 3, lines 3-7, 55-64).  Therefore, since Tomkins does not appear to specify how to connect the overcap to the container, a person having ordinary skill in the art would look to suitable prior art examples.  Further, finding the teachings of Morane, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have utilized the elastically deformable skirt of Morane for the overcap of Tomkins, in order to ensure secure fixing of the cap on the container (Morane col. 3, lines 58-64).

Allowable Subject Matter
Claims 2, 5, 7, 9, 12, 18, and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3754